EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with James Cole on September 8, 2021.   Claims 10- 13 were discussed in the interview as being indefinite under 35 USC 112 second paragraph.  An agreement was reached to amend the claims as follows.

Claims 1, 11 and 13 below will replace the all prior versions of claim 1, 11 and 13.

	1. (Currently amended)	A slide out kitchen including: 
an elongate cabinet adapted for moveable mounting to a structure between a closed configuration and an extended configuration, wherein said cabinet includes an elongate top panel, a pair of elongate side panels and at least one end panel and wherein said cabinet includes at least one corner support;
 at least one cooktop 
an accessory engagement structure to secure kitchen accessories to said cabinet said accessory engagement structure being a at least one elongate slot; and,
wherein said at least one elongate slot is disposed in said at least one corner support.

11. 	(Currently Amended) A slide out kitchen according to claim 1 
13.	 (Currently Amended) A slide out kitchen according to claim 1 

Also, both claim 10 and claim 12 are canceled.


The following is an examiner’s statement of reasons for allowance:
Independent claim 1 in the last three lines recites: 
an accessory engagement structure to secure kitchen accessories to said cabinet said accessory engagement structure being a at least one elongate slot; and,
wherein said at least one elongate slot is disposed in said at least one corner support.
 
The closest art of record to the limitations set forth in claim 1 is the Christopher reference.   Christopher discloses a rectangular block shaped slide-out kitchen having an upper corner support at 33 connecting a top panel to a side panel.  Christopher’s corner flange support 33 does not disclose or teach having at least one elongate slot therein for engaging accessories only a simple support flange.   None of the other prior art of record discloses or teaches a panel corner support having at least one elongate slot therein for engaging accessories only a simple support flange.
In summary, Chistopher  does not anticipate claim 1 under 35 USC 102 nor does Christopher alone or in combination with the other art render obvious  the limtations set forth in claim 1 under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612